Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted July 6, 2022, wherein claims 1 and 7 are amended and new claims 10 and 11 are introduced.  This application is a national stage application of PCT/JP2019/018307, filed May 7, 2019, which claims benefit of foreign application JP2018-088911, filed February 2, 2018.
Claims 1-11 are pending in this application.  Claims 4-9 are withdrawn from consideration.
Claims 1-3, 10, and 11 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted July 6, 2022, with respect to the rejection of claims 1-3 under 35 USC 112(b) for not giving a clear, limiting definition of R2, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to clearly limit the overall scope of both R2 and R3.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (“A Strategy for the Stereoselective Preparation of Thymidine Phosphorothioates with the (R) or the (S) Configuration at the Stereogenic Phosphorus Atom and Their Application to the Synthesis of Oligodeoxyribonucleotides with Stereochemically Pure Phosphate/Phosphorothioate Chimeric Backbones”, Eur J Org Chem (2006), pp. 3834-3844, DOI: 10.1002/ejoc.200600155, reference of record in previous action) in view of Oka et al. (of record in previous action)
The claimed invention is directed to a modified oligonucleotide having a phosphoramidite group on either the 3’- or 5’- end hydroxyl, comprising 2-6 nucleotide residues, wherein all of the phosphodiester linkages are chiral stereodefined phosphorothioate linkages protected by a chiral auxiliary which is an acylated tetrahydropyrrolylmehylene group.
Hayakawa et al. discloses that chimeric phosphodiester-phosphorothioate oligonucleotides having mixed linkages do not have the drawbacks associated with all-phosphorothioate oligonucleotides. (p. 3834 right column second paragraph) Hayakawa et al. further discloses that it is desired to develop a method of synthesizing these chimeric oligonucleotides with the chiral phosphorothioate centers in pure, defined stereochemical form. (p. 3835 left column first paragraph) To accomplish this goal, Hayakawa et al. discloses pre-assembled chiral dinucleotide phosphorothioate dimers bearing a 3’- phosphoramidite for attachment to an oligonucleotide during solid-phase synthesis. (p. 3837 compound 14, p. 3836 right column last paragraph) These dimers differ from the oligonucleotides recited in present claim 1 in that they do not include the specific chiral auxiliary group recited in the claims.
However, Oka et al. discloses a method for producing stereocontrolled phosphorothioate dinucleotides using chirally controlled cyclic phosphoramidite compounds. (p. 16034 scheme 2) The intermediate before deprotection (compound 11 in scheme 2) bears the same chiral protecting group recited in present claims 1 and 3.  Oka et al. further discloses that the protected phosphorothioate can be carried forward into further cycles of solid-phase synthesis, indicating that it is compatible with conditions of phosphoramidite couplings. (p. 16035 scheme 3)
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach a phosphoramidite group to a stereodefined dinucleotide or longer oligonucleotide produced according to Oka et al., to produce a phosphorothioate containing segment for incorporation by the process described by Hayakawa et al.  One of ordinary skill in the art would have regarded the chiral auxiliaries described by Oka et al. as equivalents usable for the same purpose as the method used by Hayakawa et al.  Furthermore it is noted that reference 13 cited by Oka et al. is the same reference Hayakawa et al. described above, and is described by Oka et al. as one of a large number of attempts made by those in the art, despite which access to stereoregular PS-ODNs is still severely limited. (p. 16031 right column last paragraph) Therefore one of ordinary skill in the art would have seen Oka et al. as describing their method as an improvement over the previous method described by Hayakawa et al., providing for a rationale for one of ordinary skill in the art to apply it as known improvement to a prior art process.
With respect to claim 2, Oka et al. further discloses use of T, C, and G nucleobases that are either unprotected or acyl-protected.  Therefore in making dinucleotide phosphoramidites by this method one of ordinary skill in the art would have been motivated to use these protected bases, resulting in a product falling within the scope of claim 2.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted July 6, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that one of ordinary skill in the art could not have used the synthetic strategy described by Oka et al. to produce a pre-assembled dinucleotide phosphorothioate building block, because the synthesis method results in a significant amount of thiophosphate biproduct.  Applicant asserts that this drawback renders the method described by Hayakawa et al. unsuitable for large-scale synthesis.  However, this assertion by Applicant stands in contrast to the opinion of the authors of the Hayakawa et al. reference, which is expressed in the conclusion section on pp. 3838-3839 of the reference) Rather, the authors compare their method favorably with a number of previous methods for making such dinucleotide phosphorothioates, indicating that the disclosed method was regarded as an advance over the state of the prior art, even in view of the known byproduct 13, and that the presence of this byproduct was not regarded as fatal to the utility of this process.  Furthermore since the publication itself discloses the presence of this byproduct, Applicant has not discovered a problem unknown to those of ordinary skill in the art, but is merely offering an opinion as to the significance of this problem that differs from that expressed in the cited publication.  Finally, in addition to not regarding the existence of byproduct 13 as fatal to the utility of Hayakawa’s method, one of ordinary skill in the art would also not have expected this byproduct to be a problem if a different method of introducing chiral thiophosphate linkages were used, such as that described by Oka.  Since the reaction method described by Oka et al. (see scheme 2 on p. 16034 of Oka et al.) could not plausibly produce a thiophosphate as a byproduct, using this method of introducing stereodefined phosphorothioates does not produce any unexpected results compared to Hayakawa’s method.  There would be no reason that one of ordinary skill in the art would even expect that Oka’s method would produce any thiophosphate byproduct.
Regarding the disclosure of Oka et al., Applicant argues that Oka et al. describes the chiral auxiliaries as only usable in the synthesis of full length all-(Sp)-oligonucleotides.  This argument is not persuasive because whether or not Oka describes the concept of producing stereodefined blocks for stepwise synthesis, this concept was already known to those of ordinary skill in the art as described by Hayakawa et al.  Oka et al. is merely relied upon as disclosing another possible method for making stereoregular phosphorothioate linkages, and one of ordinary skill in the art would have recognized it as being usable for making these linkages in other contexts, such as pre-assembled stereodefined building blocks, which were already a known technology being developed and improved by those of ordinary skill in the art as described by Hayakawa et al.
Finally, Applicant also argues that the chiral auxiliaries used by Oka et al. could not be used to make a dinucleotide building block because Oka et al. discloses a di-ODMtr-protected dinucleotide 11 in scheme 2, which has the same protecting group on the 3’-O and 5’-O positions, allegedly rendering it impossible to produce a dinucleotide wherein one of these positions bears a phosphoramidite group analogous to compound 14 or 15  or Hayakawa et al.  However, the presence of two identical protecting groups in this compound is merely incidental to the way it was synthesized.  Scheme 2 of Oka et al. describes condensing two thymidine nucleosides, each bearing a DmTr protecting group, to produce a di-O-DmTr-protected dinucleotide.  In schemes 2 and 3 on p. 3836 of Hayakawa et al., a DmTr-protected nucleoside is condensed with an acetyl-protected nucleoside, resulting in a dinucleotide having two different protecting groups. (compounds 7 and 10) These compounds are then converted to dinucleotide phosphoramidites.  One of ordinary skill in the art would have recognized that simply using a different 3’-O- protecting group such as acetyl on the “3’-O-DMTr-thymidine” reagent in the first step of this synthesis would result in an appropriately protected dinucleotide.  Therefore making this compound would be within the ability of one of ordinary skill in the art.
For these reasons the rejection is deemed proper and made FINAL.

Claims 1-3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US pre-grant publication 2010/0273999, of record in previous action) in view of Oka et al. (of record in previous action)
The claimed invention is directed to a modified oligonucleotide having a phosphoramidite group on either the 3’- or 5’- end hydroxyl, comprising 2-6 nucleotide residues, wherein all of the phosphodiester linkages are chiral stereodefined phosphorothioate linkages protected by a chiral auxiliary which is an acylated tetrahydropyrrolylmehylene group.
Jung et al. discloses a method of solid phase oligonucleotide synthesis using a dimer or trimer in the coupling reaction. (p. 2 paragraph 15) Nucleotides used can include modified nucleotides such as phosphorothioate oligonucleotides. (p. 3 paragraph 35) Dimers and trimers specifically exemplified are dinucleotide or trinucleotide phosphoramidites protected with 2’-TDBMS, 5’- DMTr, and nucleobase benzoyl or isobuturoyl groups, falling within the scope of claims 1-3. (p. 10 paragraph 118, p. 12 paragraph 137) Jung et al. does not specifically disclose a ribonucleotide dimer or trimer phosphoramidite having a stereodefined phosphorothioate linkage bearing a chiral protecting group as described in claim 1.
However, Oka et al. discloses a method for producing stereocontrolled phosphorothioate dinucleotides using chirally controlled cyclic phosphoramidite compounds. (p. 16034 scheme 2) The intermediate before deprotection (compound 11 in scheme 2) bears the same chiral protecting group recited in present claims 1 and 3.  Oka et al. further discloses that the protected phosphorothioate can be carried forward into further cycles of solid-phase synthesis, indicating that it is compatible with conditions of phosphoramidite couplings. (p. 16035 scheme 3)
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach a phosphoramidite group to a stereodefined dinucleotide or trinucleotide produced according to Oka et al., to produce a phosphorothioate containing segment for incorporation by the process described by Jung et al.  One of ordinary skill in the art would have seen the description of phosphorothioates by Jung et al. as suggesting incorporating prior art phosphorothioate dimer or trimer oligonucleotides into the disclosed method.  Furthermore the disclosure by Oka that stereoregular phosphorothioate linkages are desired would have motivated one of ordinary skill in the art to use oligonucleotide segments having such linkages in the synthesis method of Jung in order to produce useful products.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted July 6, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments with respect to the above ground of rejection are similar to those made with respect to the rejection over Hayakawa et al. in view of Oka et al. and are not found persuasive for the same reasons.  Furthermore Applicant additionally argues that Jung et al. does not describe stereocontrolled phosphorothioate oligonucleotides.  However, this is not relevant because Jung et al. does disclose the overall pre-assembled building block strategy including using achiral phosphorothioates.  The additional element of producing phosphorothioates with stereodefined linkages is disclosed by Oka et al. as a structural feature that is desirable in synthetic oligonucleotides.  Therefore in seeking to improve the method described by Jung et al., one of ordinary skill in the art would have wished to develop a method for incorporating stereodefined phosphorothioate linkages into the resulting oligonucleotides having low levels of n-1 and n-2 impurities.
Finally, Applicant argues that the presently claimed method requires fewer coupling steps than prior art methods based on assembling monomers and results in fewer N-1 and N-2 byproduct failure sequences.  However, both of these benefits are already realized by the method described by Jung et al.  Therefore these do not constitute unexpected advantages of the presently claimed invention.  The advantage realized by incorporating the chiral auxiliaries described by Oka et al. is the ability to incorporate highly steropure phosphorothioate linkages, something already described by the disclosure of Oka et al.  Therefore there is no further unexpected benefit from applying this improvement to Jung’s method.
For these reasons the rejection is deemed proper and made FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	8/16/2022